DETAILED ACTION
Status of Application
Claims 1-19 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US (20140320136 A1)



a fixture, comprising a plurality of pins, which are configured to provide screen turning-on signals for the display panel; (Para 96-107. Fig. 9-10. Pins 31 on fixture 30.)
 and a first electrode and a second electrode, wherein the first electrode and the second electrode are in an opposite arrangement and configured to apply an electric field to the display panel. (Para 22, 96-107. Fig. 10: 40 is the first electrode is the electrode 40. Second electrode is the common electrode is the second electrode.)

Regarding claim 3, Cho already teaches the aging device according to claim 1, 	and Cho further teaches wherein the first electrode is independent of the bearing device, and the second electrode is on the bearing device. (Para 96-107.  Figs. 9-10.  Electrode 40 is independent of the bearing device, and common electrode is on the baring device during testing).

Regarding claim 4, Cho already teaches the aging device according to claim 1, 	and Cho further teaches wherein the fixture comprises a pin plate, and the plurality of pins are on the pin plate. (Fig. 10, Pins 31 on signal supply unit 30. Para 96-107).

Regarding claim 5, Cho already teaches the aging device according to claim 4, 


Regarding claim 6, Cho already teaches  the aging device according to claim 4, 	and Cho further teaches wherein the fixture further comprises a lifting device connected with the pin plate, and the pin plate is capable of moving under control of the lifting device in a direction perpendicular to the bearing device; and the pin plate is on a side of the bearing surface away from the bearing device, and the plurality of pins of the pin plate are on a side of the pin plate near the bearing device. (Para 96-107, Fig. 9-10)

Regarding claim 9, Cho already teaches the aging device according to claim 1, 
And Cho further teaches further comprising a cavity, wherein the bearing device, the fixture, the first electrode and the second electrode are inside the cavity. (Fig. 9-10 shows the probing station for a display. Para 96-107.)

Regarding claim 10, Cho already teaches the aging device according to claim 1, 	and Cho further teaches further comprising a control device, a signal source and a power supply, wherein the control device is configured to provide the screen turning-on signals for the display panel through the signal source and the plurality of pins, and to apply a voltage across the first electrode and the second electrode through the power supply. (Figs 9-10. Para 96-107.)


and Cho further teaches wherein the display panel is an organic light-emitting diode display panel. (Para 96-107)

Regarding claim 12, Cho already teaches an aging method of a display panel, applicable for the aging device according to claim 1, 
And Cho further teaches comprising: placing the display panel on the bearing device, and electrically connecting a connection point of the display panel with the plurality of pins of the fixture; forming an electric field between the first electrode and the second electrode to act on the display panel; and applying the screen turning-on signals to the display panel through the plurality of pins, so as to turn on the display panel. (Para 12, 96-107, 112-118)

Regarding claim 13, Cho already teaches the aging method according to claim 12, 
And Cho further teaches wherein an amplitude of the electric field is changed, and the screen turning-on signals are applied to the display panel so as to allow the display panel to emit light uniformly. (Para 12, 79, 96-107, 112-118)

Regarding claim 14, Cho already teaches the aging method according to claim 13, 
And Cho further teaches wherein changing the amplitude of the electric field comprises: changing a distance between the first electrode and the second electrode, or 

Regarding claim 15, Cho already teaches the aging method according to claim 12, 
And Cho further wherein forming the electric field between the first electrode and the second electrode comprises: forming an electric field in a first direction between the first electrode and the second electrode; and forming an electric field in a second direction between the first electrode and the second electrode, wherein the first direction is opposite to the second direction. (Para 79. So reversing biasing is part of the aging operation).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20140320136 A1 ), further in view of Deckert et al. (US 6137303 A).
Regarding claim 7, Cho already teaches the aging device according to claim 6, 	and Cho further teaches further comprising the bearing device is from the pin plate, (Fig. 9-10 shows the probing station for a display. Para 96-107. Bearing device 20 with bearing surface)
However Cho does not teach a support plate, wherein the support plate is on a side of the bearing device away from the pin plate, the support plate comprises a plurality of support pillars, the bearing device is provided with a plurality of through holes corresponding to the plurality of support pillars, and the plurality of support pillars are able to rise or fall along the plurality of through holes.
However Deckert teaches a support plate, wherein the support plate is on a side of the bearing device away from the pin plate, the support plate comprises a plurality of 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Cho with Deckert to teach a support plate, wherein the support plate is on a side of the bearing device away from the pin plate, the support plate comprises a plurality of support pillars, the bearing device is provided with a plurality of through holes corresponding to the plurality of support pillars, and the plurality of support pillars are able to rise or fall along the plurality of through holes in order to produce the predictable transfer enabling moving the displays for testing to and from probing station for testing. 

Regarding claim 8, refer to rejection for claim 7.


Allowable Subject Matter
Claims 2 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/           Primary Examiner, Art Unit 2626